Citation Nr: 1002944	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1985 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the 
Philadelphia RO.  In July 2009, the Veteran testified at a 
video conference hearing before the undersigned; a transcript 
of this hearing is associated with the claims file.  At the 
hearing, the Veteran's counsel was granted a 30 day abeyance 
period in which to provide written argument in support of the 
Veteran's claim.  In July 2009, the Veteran submitted 
additional evidence and a statement that waived initial RO 
consideration.

The matter of entitlement to service connection for an 
acquired psychiatric disability on de novo review is being 
remanded to the RO.  VA will notify the Veteran if any action 
on her part is required.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision declined to 
reopen a claim of service connection for an acquired 
psychiatric disability essentially based on a finding that 
there was no evidence of a nexus between the Veteran's 
current disability and her service.  

2.  Evidence received since the December 2005 rating decision 
indicates there is a nexus between the Veteran's 
schizophrenia and her service, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for an acquired psychiatric disability, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the December 2005 rating decision is 
new and material, and the claim of service connection for an 
acquired psychiatric disability, to include schizophrenia, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  As 
decision below reopens the Veteran's claim, there is not 
reason to further discuss the impact of the VCAA on this 
aspect of the matter, as any notice defect or assistance 
omission is harmless.  

Analysis

Beginning in 1994, the Veteran has made several attempts over 
the years to obtain service connection for an acquired 
psychiatric disability.  The most recent unappealed decision 
was in December 2005.  These prior decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The December 2005 rating decision essentially declined to 
reopen a claim of service connection for an acquired 
psychiatric disability based on a finding that there was no 
evidence of a nexus between a current disability and the 
Veteran's service.  Evidence considered at the time of this 
decision include service personnel records, a September 1990 
psychiatric evaluation, 1993 VA treatment records, newspaper 
articles, a July 1994 psychiatric evaluation, and VA 
treatment records from March 2000 to August 2005.  These 
records show that the Veteran received counseling in service 
regarding her behavior and that she underwent a psychiatric 
evaluation.  She was given an Axis I diagnosis of adjustment 
disorder, and an Axis II diagnosis of a personality disorder; 
the Axis II diagnosis was the basis of her separation from 
service.  Post service records include a 1994 diagnosis of 
schizophrenia and reflect treatment for such.

In order for the Veteran's claim to be reopened, the evidence 
received since December 2005 must indicate that there is an 
etiological relationship between any current acquired 
psychiatric disability and the Veteran's service.  A review 
of the record reveals that evidence of this nature has been 
received.

Pertinent evidence added to the record since December 2005 
includes an August 2007 statement from the Veteran's VA 
psychologist.  The statement included the opinion that the 
personality disorder diagnosed in service was more likely 
than not the premorbid antecedent for the Veteran's current 
schizophrenia.  The evidence is new since it was not 
previously of record.  It is material to the claim as it 
addressed an unestablished fact necessary to substantiate her 
claim.  Specifically, the opinion supports the Veteran's 
contention that her psychiatric disability is related to 
service.  Further, when considered along with the evidence of 
a personality disorder in service, the evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since the 
December 2005 rating decision is new and material and the 
claim of service connection for an acquired psychiatric 
disability, to include schizophrenia, may be reopened.



ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, has been received, and to this extent only, 
the claim is granted.


REMAND

Additional development in needed prior to the Board 
considering the matter of service connection for an acquired 
psychiatric disability on the merits.  

The Veteran's service treatment records are incomplete.  The 
RO's efforts to obtain them are documented in a December 2005 
memorandum in which a formal finding was made that the 
records were unavailable.  When, through no fault of the 
veteran, records under the control of the Government are 
unavailable, the duty to assist is heightened.  Dixon v. 
Derwinski, 3 Vet.App. 261, 263 (1992).  VA's duty then 
requires that VA advise the Veteran of her right to support 
her claim by submitting alternate sources of evidence, 
including service medical or personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Id.  
While there is no presumption of service connection that 
arises, VA is obligated to exercise greater diligence in 
assisting the Veteran with the development of the evidence in 
support of his claim.  Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Although the record indicates several requests were made to 
the National Personnel Records Center, it is unclear whether 
any direct requests were made to the hospital at Ft. Hood, 
where the Veteran was hospitalized for a psychiatric 
evaluation in September 1990.  

The record indicates that, beginning in 1994, the Veteran 
received treatment at the Norristown State Hospital in 
Pennsylvania.  These records have not been associated with 
the claims file and should be secured.

The Veteran is also in receipt of disability benefits from 
the Social Security Administration (SSA).  VA has a duty to 
obtain SSA records when they may be relevant.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

Since the additional development will likely result in a more 
complete picture of the Veteran's psychiatric history and 
disability, she should be afforded a VA examination.  Due to 
the complex nature of the case, the examination and opinion 
should be provided by a board of two psychiatrists.

Accordingly, the case is REMANDED for the following action:

1.  The RO will advise the Veteran of her 
opportunity to submit alternate sources 
of evidence in support of her claim based 
upon the list of such alternative 
documents provided in the VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E (Dec. 
13, 2005).  These sources of evidence 
include but are not limited to statements 
from service medical personnel, lay 
statements from other individuals from 
service, post-service employment or 
insurance physicals, and any letters 
written during service.

2.  The Veteran will be asked to complete 
and return the necessary forms and 
releases to obtain the medical records 
from the Norristown State Hospital.  The 
RO must keep the Veteran informed of the 
status of the request for medical 
records.  If the RO is unsuccessful in 
obtaining such medical records, she must 
be informed and asked to provide copies 
of the outstanding medical records.  All 
records received will be associated with 
the claims files.  

3.  The RO will contact the hospital at 
Ft. Hood to obtain copies of the 
Veteran's hospitalization records from 
September 1990.  If such records cannot 
be secured, the RO will follow the 
procedures under 38 C.F.R. § 3.159(e) 
that state the duty to assist the Veteran 
requires that when the federal records 
cannot be obtained or do not exist that 
the Veteran must be notified of the 
records VA was unable to obtain; an 
explanation of the efforts VA made to 
obtain the records; a description of any 
further action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and that she is 
ultimately responsible for providing the 
evidence.

4.  The RO will obtain from the SSA a 
copy of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision.  Associate 
those records with the claims folder.

5.  Following a reasonable period of time 
or upon receipt of the evidence requested 
above, the RO will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a board of two 
psychiatrists, to determine the likely 
etiology of her current psychiatric 
disability.

The following considerations will 
govern the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. After reviewing the Veteran's 
claims file and examining the 
Veteran, the examiners should 
provide responses to the following 
questions:

(1) What are the Veteran's 
current psychiatric 
disabilities?

(2) With respect to each 
diagnosed psychiatric 
disability, did it have its 
onset in service?

c.  The examiners must state the 
medical basis or bases for their 
opinions.  However, if the examiners 
cannot respond to the inquiries 
without resort to speculation, they 
should so state.

d.  The psychiatrists should comment 
on the opinion provided by the 
Veteran's VA psychologist.

6.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

7.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO shall issue the 
Veteran and her counsel a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


